DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.
 
Claim Objections
The objection to claim 4 is withdrawn in view of the amendment filed 28 December 2021.
Claim 7 is objected to because “form Wheatstone bridge” (line 4) should be amended to read   - - form a Wheatstone bridge - -.
Claim 8 is objected to because “magnetic sensor are” (¶ 7, l. 2) should be amended to read   - - magnetic sensor is - -.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naier et al. (US 2011/0083514 A1) in view of Lamphere et al. (US 3,635,084).
Regarding claim 1, Naier et al., herein Naier, discloses a flowmeter (1; fig. 1), comprising: an impeller (4; fig. 6) that is configured with a rotation shaft (16) and multiple wing parts (26) and that is rotatably supported in a flow path wherein the rotation shaft (16) extends along the flow path and the wing parts (26) are attached on the rotation shaft to rotate (teeth 26 of rotating element 4 are rotatably supported in a fluid flow path in measurement chamber 3 wherein axis of rotation 16 extends along the fluid flow path and teeth 26 are attached on axis of rotation 16 to rotate; ¶ [0027]); a magnetic sensor (5) that detects a magnetic change associated with a rotation of the impeller (4) wherein a direction of the rotation of the impeller (4) is defined as a rotation direction the impeller (¶ [0037]); and a magnet (15) that applies a magnetic field to the magnetic sensor (5), the magnetic sensor (5) and the magnet (15) are arranged outside the flow path (rotation sensors 5 and magnet 15 are arranged outside the flow path; figs. 5 and 6), the magnetic sensor is configured with a pair of sensor elements (rotation sensors 5 are a pair of sensor elements), and the sensor elements (5) are spaced with an interval in the rotation direction of the 
Regarding claims 4-7, Naier discloses wherein seen from a top view of the impeller (4), which is defined as a view in a direction in which the rotation shaft (16) extends, the sensor elements (5) intervene between the impeller (4) and the magnet (when viewed from the top, downward, which is at least a direction in which axis of rotation 16 extends, rotation sensors 5 intervene between impeller 4 and magnet 15; fig. 6); a substrate (8; fig. 3) that is a flat shape, and the sensor elements (5) of the magnetic sensor (5) and the magnet (15) are placed on the substrate (at least a surface of carrier plate 8 has a flat shape, and rotation sensors 5 are integrated in chip 9 and chip 9 and magnet 15 are placed on carrier plate 8, which may be a 3D circuit board; fig. 5 and ¶ [0030]);  a substrate (8) that is in a flat shape (at least a surface of carrier plate 8, which may be a circuit board, has a flat shape), having two surfaces that are a flow path side (lower side of carrier plate 8; fig. 5) and a back side (upper side of carrier plate 8; fig. 5) that is opposite from the flow path side, wherein the sensor elements (5, 9) of the magnetic sensor are placed on the flow path side (rotation sensors 5 are integrated in chip 9 which is placed on the lower side of carrier plate 8; fig. 5), and the magnet (15) is placed on the back side of the substrate (magnet 15 is placed on the upper side of carrier plate 8; fig. 5); the magnetic sensor (9) is a giant magnetoresistance sensor, which is termed as GMR sensor (chip 9 is a GMR twin sensor; ¶ [0040]), the pair of sensor elements (5) are GMR elements (¶ [0040]), and the GMR elements form Wheatstone bridge (Wheatstone bridge measuring circuits 18 and 19; fig. 7) to sense a change of direction of the magnetic field associated with the rotation of the wing parts of the S’, generated from the output signal of measuring-bridge circuit 18, and the status of the second square-wave signal UC’, generated from the output signal of the measuring bridge circuit 19, the direction of rotation of rotating element 4 can be determined; ¶ [0042]).
Naier is silent on the material of the impeller.
Lamphere et al. teach a flowmeter (10) with an impeller (16) is formed of a magnetic material that is not magnetized (turbine blades 20 of impeller 16 are formed of a magnetic material which is not magnetized; c. 1, ll. 41-42 and c. 2, ll. 22-25).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Naier to form the impeller of a non-magnetized magnetic material as taught by Lamphere et al., to prevent magnetized blades from causing magnetic drag on the impeller (Lamphere et al., c. 2, ll. 25-28).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naier et al. (US 2011/0083514 A1) in view of Lamphere et al. (US 3,635,084), and further, in view of Kato et al. (WO 2008/105331 A1).
Regarding claim 2, Naier in view of Lamphere et al. disclose the invention as set forth above.
Naier in view of Lamphere et al. are silent on the shaft and wings of the impeller being integrally molded.
Kato et al., herein Kato, teaches a flowmeter (1), wherein a rotation shaft and multiple wing parts that configure an impeller are integrally molded (¶ [0026]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Naier in view of Lamphere et al. with the impeller . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naier et al. (US 2011/0083514 A1), in view of Lamphere et al. (US 3,635,084), in view of Kato et al. (WO 2008/105331 A1), and further, in view of Inoue (JP 2010-275880 A).
Regarding claim 3, Naier, in view of Lamphere et al., in view of Kato, disclose the invention as set forth above. It is noted Lamphere et al. discloses the impeller (16) is formed of a magnetic material which is not magnetized (turbine blades 20 of impeller 16 are made of magnetic material with is not magnetized; c. 1, ll. 42-44 and c. 2, ll. 22-25) and Kato discloses the rotation shaft and multiple wing parts of the impeller are integrally molded (¶ [0026]).
Naier, in view of Lamphere et al., in view of Kato are silent on the impeller being formed by metal injection molding.
Inoue teaches an impeller (27) molded by metal injection molding (impeller 27 is molded by metal powder injection molding; Abstract, Solution.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Naier, in view of Lamphere et al., in view of Kato to form the impeller by metal injection molding as taught by Inoue to shorten manufacturing time (Inoue, Abstract, Problem to be Solved).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 6,789,434 B2) in view of Wemyss (US 3,429,182), and further, in view of Naier et al. (US 2011/0083514 A1).
8, Peterson discloses a flowmeter (20), comprising: a body (24) that is made of plastic (housing 24 is made of clear or translucent plastic material; c. 4, ll. 11-13), having a flow path thereinside wherein the flow path extends in an axis line (L) and is surrounded by an inner wall (130) of the body (housing 24 has a flow path extending along an axis line and surrounded by an inner surface of wall 130; fig. 1); an impeller (26) that is configured with a rotation shaft  (36) and multiple wing parts (46, 62) and that is rotatably supported in the flow path wherein the rotation shaft (36) extends along the axis line of the flow path (impeller 26 is rotatably supported in the flow path and shaft 36 extends along an axis line of the flow path) and the wing parts (46, 62) are attached on the rotation shaft (36) to rotate (blades 46 and pole piece 62 are attached on shaft 36 to rotate); and a sensor unit (22) that is configured with a magnetic sensor (194) to detect a magnetic change associated with a rotation of the wing parts (46, 62) using the magnetic sensor (Hall effect sensor 194 detects a magnetic change associated with rotation of blades 46; c. 5, ll. 12-21), wherein a direction of the rotation of the impeller (26) is defined as a rotation direction of the impeller (impeller 26 rotates about shaft 36), a magnet (195) applying a magnetic field to the magnetic sensor (194) and the wing parts (46, 62) of the impeller through the inner wall (130) of the body (magnet 195 applies a magnetic field to Hall effect sensor 194 and pole piece 62 of impeller 26 through wall 130 of housing 24), and a sensor substrate (192) having two surfaces that are a flow path side facing the flow path and a back side that is opposite from the flow path side (circuit board 192 has a left surface that faces a flow path and an opposite right surface; fig. 12), wherein the magnetic sensor (194) are placed on the flow path side (Hall effect sensor 194 
Although Peterson discloses impeller 26 is formed of a metal material that is not magnetized, Peterson is silent on the specific metal material.
Wemyss teaches an impeller made of magnetic stainless steel (blades are made of a magnetic material, usually stainless steel; c. 1, ll. 33-34 and 64-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Peterson with the stainless steel impeller of Wemyss for improved durability (Wemyss, c. 1, ll. 64-67).
Although Peterson discloses a magnetic sensor, it is silent on the details of the sensor elements and the position of the magnet on the substrate.
Naier teaches a flowmeter (1) with a magnetic sensor (5), wherein the magnetic sensor is configured with a pair of sensor elements (rotation sensors 5 are a pair of sensor elements); wherein the sensor elements (5, 9) of the magnetic sensor are placed on the flow path side (rotation sensors 5 are integrated in chip 9 which is placed on the lower side of carrier plate 8; fig. 5), and the magnet (15) is placed on the back side of the sensor substrate (magnet 15 is placed on the upper side of carrier plate 8; fig. 5); and the sensor elements (5) are spaced with an interval in the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Peterson with the two sensor elements of Naier to allow for measurement of flow rate as well as determination of a direction of flow (Naier, ¶ [0042]). Also, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Peterson with the magnet positioning of Naier to provide a more accurate compact sensor that allows magnetic sensing elements to be disposed closer to the detected impeller.  

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852